Citation Nr: 0124622	
Decision Date: 10/12/01    Archive Date: 10/18/01

DOCKET NO.  92-53 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of 
exposure to ionizing radiation other than skin cancer.  

2.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based upon 
individual unemployability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from June 1942 to January 
1946.  This matter comes to the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

? In a May 1991 rating decision, the RO denied the claim 
of service connection for residuals of exposure to 
ionizing radiation other than skin cancer.  The 
appellant disagreed and this appeal ensued.  In August 
1992, December 1996, and June 1999, the Board remanded 
the claim for further development of the record.  

? In an April 1998 rating decision, the RO granted the 
claim of service connection for PTSD, assigning an 
initial 30 percent evaluation.  The appellant disagreed 
and this appeal ensued.  The Board remanded the claim 
for further development in June 1999.  The RO 
subsequently increased the evaluation to 50 percent in 
a September 2000 rating decision and then to 70 percent 
in a February 2001 rating decision.  

? In an October 2000 rating decision, the RO denied the 
claim for a total disability rating based upon 
individual unemployability.  The appellant disagreed 
and this appeal ensued.  

Therefore, the issues for appellate review are as stated on 
the title page of this decision.  See AB v. Brown, 6 Vet. 
App. 35, 38-39 (1993) (with respect to PTSD claim, it remains 
in controversy as claimant presumably seeks the maximum 
benefit allowed).  

In April 1999, a hearing was held before the undersigned, the 
Member of the Board designated by the Chairman of the Board 
to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c) 
(West Supp. 2001).  A transcript of the hearing is associated 
with the claims file.  


FINDINGS OF FACT

1.  The appellant is a "radiation-exposed veteran" as a 
result of his service in and near Nagasaki, Japan, from 
September to December 1945, but he does not have a disease 
listed at 38 C.F.R. § 3.309(d)(1) or 38 C.F.R. § 3.311(b)(2).  

2.  The appellant's claimed residuals of exposure to ionizing 
radiation, other than skin cancer, first shown by the 
evidence in 1973, are not related to his service.  

3.  The appellant's PTSD symptomatology is manifested by 
relevant and coherent speech, no cognitive defects, 
relational difficulties, fast and pressured speech, fair 
insight, judgment, and memory, and less than persistent 
suicidal ideation.  

4.  The appellant's only service-connected disability, PTSD 
rated 70 percent, does not render him unable to secure or 
follow a substantially gainful occupation.  


CONCLUSIONS OF LAW

1.  Residuals of exposure to ionizing radiation other than 
skin cancer were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.309(d), 3.311 (2001).  

2.  The criteria for an evaluation in excess of 70 percent 
for PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1999 & 
Supp. 2001); 38 C.F.R. §§ 4.1, 4.2, 4.125 to 4.130, 
Diagnostic Code 9411 (2001).  

3.  The criteria for a total disability rating based upon 
individual unemployability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1999 & Supp. 2001); 38 C.F.R. §§ 3.340, 3.341, 
4.1, 4.2, 4.16, (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 
Supp. 2001).  This change in the law, favorable to all 
claimants, is applicable to all claims filed on or after the 
date of enactment of the VCAA, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 (2000), 
38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

Once the appellant completed his application for benefits, 
the salient features of the new statutory obligations, which 
are more favorable to the appellant than previous 
obligations, provide that VA must provide the appellant and 
his representative with notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim; make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim; and make every reasonable effort to 
obtain relevant records (including private and service 
medical records and those possessed by VA and other Federal 
agencies) that the claimant adequately identifies to the 
Secretary and authorizes the Secretary to obtain, 38 U.S.C.A. 
§§ 5103(a), 5103A (West Supp. 2001).  The RO provided the 
appellant with notice of all required information in letters 
dated in August 1992, December 1996, August 1998, and 
November 1999, and at the April 1999 hearing.  The RO also 
requested records from private physicians in June 1997 and 
November 1998.  Additionally, pursuant to directives 
contained in the August 1992, December 1996, and June 1999 
remands, the RO received relevant information from the 
Defense Nuclear Agency and from VA medical facilities, and 
afforded the appellant necessary VA examinations in September 
1992, September 1997, March 2000, and May 2000.  See 
38 U.S.C.A. §  5103A(d) (West Supp. 2001).  

II.  Service Connection for 
Residuals of Ionizing Radiation Other Than Skin Cancer

In general, service connection is granted for disabilities 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for a disease that was 
diagnosed after discharge from military service, when the 
evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2001); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).  

Additionally, service connection may be established for 
specific diseases suffered by a "radiation-exposed veteran" 
as a result of participation in a radiation-risk activity.  
38 C.F.R. § 3.309(d)(1) (2001).  The diseases include the 
following: leukemia (other than chronic lymphocytic 
leukemia), cancer of the thyroid, cancer of the breast, 
cancer of the pharynx, cancer of the esophagus, cancer of the 
stomach, cancer of the small intestine, cancer of the 
pancreas, multiple myeloma, lymphomas (except Hodgkin's 
disease), cancer of the bile ducts, cancer of the gall 
bladder, primary liver cancer (except if cirrhosis or 
hepatitis B is indicated), cancer of the salivary gland, and 
cancer of the urinary tract.  38 U.S.C.A. § 1112(c)(2) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.309(d)(2)(2001).  

In all claims in which it is established that a radiogenic 
disease first became manifest after service and was not 
manifest to a compensable degree within any applicable 
presumptive period under 38 C.F.R. §§ 3.307, 3.309 (2001), 
and it is contended that the disease is a result of exposure 
to ionizing radiation in service, an assessment will be made 
as to the size and the nature of the radiation dose or doses.  
38 C.F.R. § 3.311(a) (2001).  "Radiogenic disease" includes 
the following: all forms of leukemia except chronic lymphatic 
(lymphocytic) leukemia, thyroid cancer, breast cancer, lung 
cancer, bone cancer, liver cancer, skin cancer, esophageal 
cancer, stomach cancer, colon cancer, pancreatic cancer, 
kidney cancer, urinary cancer, multiple myeloma, posterior 
subcapsular cataracts, non-malignant thyroid nodular disease, 
ovarian cancer and parathyroid adenoma.  38 C.F.R. 
§ 3.311(b)(2) (2001).

The evidence relevant to this claim may be summarized as 
follows:

? The service medical records are silent as to any 
arthritis disorder or any residual of exposure to 
ionizing radiation during the occupation of Nagasaki.  

? Private clinical records from January 1973 to May 1981, 
a VA examination in April 1978, and VA clinical records 
from March to August 1981 revealed that the appellant 
had arthritis affecting the hands, shoulders, elbows, 
wrists, and knees.  

? At a January 1992 hearing, the appellant testified that 
his arthritic condition is due to his exposure to 
radiation at Nagasaki.  

? In a September 1992 private examination, which showed 
that the appellant had arthritis, the examiner 
indicated that he could not say what the cause of the 
problem was and that he was not aware of an arthritis 
that could be induced by radiation, although that did 
not mean it did not exist.  

? In a January 1993 letter, a private physician wrote 
that the appellant had moderate severe joint 
deformities consistent with hypertrophic joint disease 
secondary to end stage osteoarthritis or rheumatoid 
arthritis.  The physician indicated that the appellant 
believed this was radiation-induced rheumatoid 
arthritis, based on his handling of several radiation 
burn victims at Nagasaki.  The physician opined that he 
could not say that the appellant's problem was caused 
by radiation, that radiation could cause peripheral 
neuropathy, and that it was hard to say 45 years after 
the exposure if this was the cause.  

? In a March 1993 letter, another physician wrote that 
the appellant complained of severe radiation induced 
arthritis.  The physician continued that the appellant 
"may have" radiation induced arthritis, but that an 
expert in rheumatology should make such a diagnosis.  

? VA hospital records in September 1993 and in December 
1993 showed that the appellant had arthritis and 
degenerative joint disease in the weight bearing 
joints.  

? In January 1996, VA received from the appellant a copy 
of the Winter 1994-95 issue of the ATOMIC VETERAN'S 
NEWSLETTER.  An article, Oscar Rosen, Ph.D., Residual 
Radiation in Hiroshima and Nagasaki, What Do You 
Think?, ATOMIC VETERAN'S NEWSLETTER, Winter 1994-95, at 10, 
advanced various contentions regarding nuclear weapons 
tests and radiation experiments.  Most significantly, 
the article reported that exposure to radiation at 
Nagasaki was much higher than the government had 
estimated.  Another article, Non-government Physicians 
Attribute Atomic Veterans Illnesses to Ionizing 
Radiation, ATOMIC VETERAN'S NEWSLETTER, Winter 1994-95, at 
15, included verbatim copies of letters from physicians 
who opined that arthritic and degenerative diseases in 
persons other than the appellant were related to 
ionizing radiation exposure.  

? In a December 1996 private examination report and a 
December 1996 letter, it was noted that the appellant 
had arthritis affecting the hands, hips, and knees, as 
well as evidence of sensory neuropathy.  In the 
examination report, the physician stated that although 
the physician indicated that he had "no idea whether 
these joint problems are related to x-ray exposure or 
not, but he is convinced they are."  In the letter, 
the physician wrote that the appellant "is convinced 
that his present joint symptoms are related to 
radiation exposure" and that the physician had "no 
idea his present problems could have been caused by 
that exposure, or not."  

? A private physician's letter in September 1997 
indicated that the appellant had extensive arthritis 
involving the hands, wrists, and knees.  

? A July 1998 VA clinical record revealed that the 
appellant had degenerative joint disease secondary to 
old radiation exposure.  

? The appellant submitted a copy of Peggy Blackburn, 
Physical & Emotional Pain Grips Vet Half Century After 
Atomic Bombing, THE WETUMPKA HERALD, Aug. 13, 1998, at 1, 
which reported that the appellant claimed several 
medical conditions, including arthritis, eye disorders, 
and the growth of new bones in his hands as related to 
his exposure to ionizing radiation at Nagasaki.  

? At a hearing before the undersigned in April 1999, the 
appellant testified that he had no disease directly 
related to radiation exposure, although he had new 
bones growing on two fingers in his hands.  

? VA clinical records from July 1998 to November 1999 and 
from February to December 2000 indicated that the 
appellant had arthritis and degenerative joint disease.  
In one entry in February 1999, it was noted that he 
steadfastly believed his current arthritic disease was 
related to his radiation exposure.  

? VA neurologic and orthopedic examinations in March 2000 
showed that the appellant had severe degenerative 
spondylosis of the thoracic and lumbar spines, severe 
degenerative joint disease of multiple peripheral 
joints, and moderately severe sensory neuropathy.  The 
neurology examiner noted that the appellant believed 
that the arthritis was radiation induced, although the 
clinical presentation of the hands suggested rheumatoid 
arthritis.  The orthopedic examiner indicated that he 
was unable to give an opinion as to whether radiation 
was the cause of the arthritis.  The orthopedic 
examiner provided a copy of ARTHRITIS AND ALLIED CONDITIONS: 
A TEXTBOOK OF RHEUMATOLOGY 1534 (Lea & Febiger, 
Philadelphia, 12th ed., 1993), which indicated that 
radiotherapy, such as x-ray studies, could cause 
degenerative change based on dosage, age, various 
technical factors, and superimposed trauma or 
infection.  

The appellant generally contends that, other than skin 
cancer, his current arthritis of multiple joints (including 
the elbows, wrists, back, shoulders, and knees) and sensory 
neuropathy is related to his claimed radiation exposure in 
the months following the atomic bombing of Nagasaki.  The 
record does not show that the appellant suffers from any of 
the diseases listed under 38 C.F.R. § 3.309(d)(2) (2001).  
Moreover, his claim and his contentions do not identify any 
disease listed in 38 C.F.R. § 3.309(d)(2) (2001) or 38 C.F.R. 
§ 3.311(b)(2) (2001) as a current malady from which he 
suffers.  Because he does not currently have nor claim a 
disease listed in these regulatory provisions, the 
presumption of service connection is not available.  See 
Hardin v. West, 11 Vet. App. 74, 78 (1998). 

It is important, however, to note that the appellant is a 
"radiation-exposed veteran" as that term is defined in 
38 C.F.R. § 3.309(d)(3) (2001).  The service personnel 
records indicated that the appellant arrived by sea at 
Nagasaki, Japan, on September 27, 1945, departed Nagasaki in 
December 1945, and returned to the United States in January 
1946.  A February 1993 letter from the Defense Nuclear Agency 
(DNA) confirmed this information, showing that the appellant 
arrived at Nagasaki by sea on September 25, 1945, disembarked 
on September 27, 1945, remained at Nagasaki through December 
19, 1945, performed duties in other areas of Japan through 
January 7, 1946, and returned to the United States in January 
1946.  In addition, the appellant submitted copies of many 
photographs he apparently took while serving in and near 
Nagasaki.  Based on this service, a scientific dose 
reconstruction determined the maximum possible radiation dose 
that might have been received by a service member at Nagasaki 
for the full duration of the American occupation from 
September 1945 to June 1946.  Using all worst case 
assumptions, the DNA reported that the maximum possible dose 
any such individual might have received from external 
radiation, inhalation, and ingestion, is less than one rem.  
This does not mean that any individual approached that level 
of exposure -- it is probable that the great majority of 
service personnel assigned to the Nagasaki occupation forces 
received no radiation exposure and that the highest dose 
received by anyone was a few tens of millirem.  Although the 
appellant introduced Dr. Rosen's article, Residual Radiation 
at Hiroshima and Nagasaki, What Do You Think?, which argued 
that exposure to radiation at Nagasaki was much higher than 
the government discloses, neither Dr. Rosen nor the appellant 
offer any alternative finding as to the level of radiation at 
Nagasaki in the months after the blast.  If, in the future, 
the appellant contracts any of the diseases listed in 
38 C.F.R. §§ 3.309(d)(2), 3.311(b)(2) (2001), the disease 
will be presumed to have been incurred in service.  

Although service connection for arthritis of multiple joints 
cannot be established as a result of exposure to ionizing 
radiation, direct service connection can be established in 
one of two ways.  First, the appellant could attempt to show 
through scientific or medical evidence that the claimed 
disorder is a radiogenic disease and was related to the 
demonstrated exposure to ionizing radiation at Nagasaki.  
Hardin, 11 Vet. App. at 78 (citing Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994)); Ramey v. Brown, 9 Vet. App. 40 
(1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. 
Cir. 1997).  "If a claim is based on a disease other than 
one of those listed in [38 C.F.R. § 3.311](b)(2) or (b)(3) . 
. . , VA shall nevertheless consider the claim under the 
provisions of [ ] section [3.311] provided that the claimant 
has cited or submitted competent scientific or medical 
evidence that the claimed condition is a radiogenic 
disease."  38 C.F.R. § 3.311(b)(4) (2001).  See Hardin, 11 
Vet. App. at 77-78 (holding claim well grounded where 
claimant submitted scientific or medical evidence of 
causation).  Second, the appellant might attempt to show that 
a disorder was incurred during or aggravated by service under 
the VA compensation entitlement system.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (2001).  

The evidence indicates that the appellant has a current 
arthritic disorder and sensory neuropathy affecting multiple 
joints, thereby satisfying the first element of a service 
connection claim.  As the service medical records are silent 
as to any disorder due to his exposure to ionizing radiation 
at Nagasaki, the appellant can prevail in his claim (1) if he 
submits scientific or medical evidence that the current 
arthritic or sensory neuropathy disorder is a radiogenic 
disease and was related to the demonstrated exposure to 
ionizing radiation at Nagasaki, or (2) by demonstrating that 
such a disorder was incurred during or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
3.311(b)(4); Hardin, 1 Vet. App. at 78.  

As to the first avenue of relief, though, the evidence does 
not include any scientific or medical evidence classifying 
the appellant's current arthritic or sensory neuropathy 
disorder as a radiogenic disease or relating the disorder to 
the appellant's exposure to ionizing radiation.  The medical 
evidence discussed the appellant's arthritic symptoms 
beginning in 1973, about 27 years after the appellant 
separated from service in 1946.  The appellant contends that 
there is a relationship, as documented in the August 1998 
newspaper article and in his June 1999 hearing testimony, but 
as a layperson his statements cannot be probative as to this 
medical question.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  Similarly, several documents from 
physicians indicated that the appellant told them that he 
believed his current disorders were related to his radiation 
exposure.  For example, the December 1996 private examination 
report and letter, the VA clinical records in 1998 through 
2000, and the VA neurologic and orthopedic examinations in 
March 2000 indicated that the appellant was convinced the 
current disorders were related to his exposure.  However, 
these examination and clinical records also noted that 
medical professionals could not attest to such a 
relationship.  Moreover, this evidence represents information 
simply recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, and cannot 
constitute competent medical evidence.  To the extent that 
these clinical reports based a finding on a recitation by the 
appellant of his own medical history or his own beliefs, the 
information is not probative evidence as to the etiology of 
the disorder.  LeShore v. Brown, 8 Vet. App. 406, 410 (1995). 

The article entitled Non-government Physicians Attribute 
Atomic Veterans Illnesses to Ionizing Radiation included 
verbatim copies of letters prepared by physicians concerning 
persons other than the appellant, which opined that those 
person's arthritic and degenerative diseases were related to 
ionizing radiation exposure.  However, none of these letters 
are relevant to the appellant's specific complaints or refer 
to his medical conditions as discussed in this record.  
Therefore, how other medical professionals addressed the 
questions of etiology presented by other claimants is not 
probative as to this claim.  Similarly, the excerpt from 
ARTHRITIS AND ALLIED CONDITIONS: A TEXTBOOK OF RHEUMATOLOGY, provided 
by the VA orthopedic examiner in March 2000, indicated that 
radiotherapy, such as repeated x-ray studies, could cause 
degenerative change based on dosage, age, various technical 
factors, and superimposed trauma or infection.  This medical 
treatise information certainly lends weight to the 
appellant's overall contention that exposure to ionizing 
radiation could result in arthritic changes.  See Wallin v. 
West, 11 Vet. App. 509, 514 (1998) (treatise discussing 
generic relationships may serve as probative evidence).  
However, the medical treatise refers to repeated x-ray 
studies over time, and in far higher doses than were known to 
exist in Nagasaki in the months after the atomic blast.  
Thus, while probative as to the question in this case, the 
absence of any medical opinion relevant specifically to the 
appellant's case outweighs this more general conclusions 
expressed by the treatise and the information in the 
newsletter.  

As to the second avenue of relief available to the appellant, 
the evidence includes no discussion as to the etiologic 
origin of the claimed disorders.  Post-service discussion of 
arthritis began in 1973, about 27 years after the appellant 
separated from a qualifying period of active service to which 
a disorder may be linked for VA compensation purposes.  The 
sensory neuropathy was first noted in the May 2000 VA 
examination, more than 54 years after the appellant served at 
Nagasaki.  The arthritic symptomatology continued through 
2000, but in none of the clinical, examination, or hospital 
records discussing those or the sensory neuropathy symptoms 
did a medical examiner relate that symptomatology to the 
appellant's service.  None of the evidence, therefore, 
establishes a link between the history of an arthritic 
disorder as early as 1973 or the sensory neuropathy in 2000 
and the qualifying periods of active service.  

The only evidence linking the current disorder to service is 
the appellant's own contentions.  As discussed above, the 
record does not indicate that the appellant has the requisite 
medical expertise to offer competent medical evidence of 
causation.  See Espiritu, 2 Vet. App. at 494-95.  Nor is 
there evidence of a continuity of symptomatology between the 
appellant's service and the claimed residuals first noted in 
1973.  See 38 C.F.R. § 3.303(b) (2001); Savage v. Gober, 10 
Vet. App. 488, 495 (1997) (when the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim).  

In summary, while the appellant is a "radiation-exposed 
veteran," the record does not show that he has a radiogenic 
disease for which presumptive service connection may be 
established.  See 38 U.S.C.A. § 1112(c)(2) (West Supp. 2001); 
38 C.F.R. §§ 3.309(d)(2), 3.311(b)(2) (2001).  The appellant 
has not submitted scientific or medical evidence that a 
current arthritic disorder is related to radiation exposure.  
See 38 C.F.R. § 3.311(b)(4) (2001).  Nor has he submitted 
competent medical evidence that a current arthritic disorder 
is related to a qualifying period of active service or that 
there was a continuity of symptomatology between those 
periods of service and the findings of a chronic arthritic 
disorder many years after separation.  See 38 C.F.R. 
§ 3.303(b) (2001); Savage, 10 Vet. App. at 495.  It is, 
therefore, the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of ionizing 
radiation other than skin cancer.  

III.  PTSD Evaluation in Excess of 70 Percent

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 1991).  Requests for 
increased disability ratings require consideration of the 
medical evidence of record compared to the criteria in the VA 
Schedule for Rating Disabilities .  38 C.F.R. pt. 4 (2001).  
If the preponderance of the evidence is in favor of the 
claim, or the evidence is in equipoise, the claim will be 
granted.  A claim will be denied only if the preponderance of 
the evidence is against the claim.  See 38 U.S.C.A. § 5107 
(West Supp. 2001); 38 C.F.R. § 3.102 (2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1 (2001); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim placed 
in appellate status by disagreement with the initial rating 
award and not yet ultimately resolved, as is the case with 
the claim herein at issue, is an original claim as opposed to 
a new claim for increase.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  In such cases, separate ratings may be 
assigned for separate periods based on the facts found, a 
practice known as "staged" ratings.  

The appellant maintains that his PTSD symptomatology is more 
severe than represented by the currently assigned 70 percent 
evaluation.  The appellant filed his claim in August 1997, 
after VA promulgated new regulations concerning the 
evaluation of mental disorders.  See 61 Fed. Reg. at 52700-
52701 (Oct. 8, 1996) (effective November 7, 1996) (codified 
at 38 C.F.R. § 4.125 to § 4.130 (1997 to 2001).  Under these 
new regulations, a 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
may be assigned for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  
With respect to the criteria for a 100 percent evaluation, 
each of these criteria forms an independent basis for 
granting a 100 percent evaluation.  Richard v. Brown, 9 Vet. 
App. 266, 268 (1996); Johnson v. Brown, 7 Vet. App. 95-97 
(1994).  

The evidence relevant to this claim is as follows:  

? VA examination in September 1997 indicated that the 
appellant complained of nightmares, flashbacks, 
anxiety, and depression, and the need to work to 
overcome his emotional problems.  He retired in 1977 
after working as a loan officer and a bus driver.  He 
had suicidal ideation "[a]t times", such as when his 
depression is unbearable and when his wife left him in 
1993.  He was alert, with relevant, coherent, and 
circumstantial speech.  He had no active delusions.  
His memory, concentration, judgment, and insight were 
all intact.  He claimed to be constantly depressed and 
to still have nightmares about Japanese bodies.  He 
stated that he used his car to go limited distances, 
and that he shopped and cooked for himself.  The 
diagnosis was PTSD and the Global Assessment of 
Functioning (GAF) score was 55.  

? VA clinical records in July 1998 indicated that the 
appellant had nightmares and flashbacks of dead bodies, 
depression and insomnia, suicidal thoughts, inability 
to work productively for years, depressed affect, and 
no cognitive defects.  The diagnosis was PTSD with 
depression.  

? VA clinical records in October 1998 showed that the 
appellant expressed anger toward the government and 
toward his former spouse.  It was noted that 
medications helped him sleep.  

? VA clinical records in December 1998 indicated that the 
appellant's mood improved with discussions of old 
times.  It was noted that he lived alone, but tried to 
stay active despite his arthritic condition.  

? VA clinical records in February 1999 indicated that the 
appellant had placed a gun to his head after adversely 
reacting to some medication, which was subsequently 
discontinued.  

? In his April 1999 hearing testimony, the appellant 
stated that he lived alone, had two friends that he 
fished with, and was in contact with his son and 
daughter-in-law.  He complained of flashbacks and 
associated depression, crying spells, and the use of 
medications to control this symptomatology.  He also 
noted that he had a handgun that he used to keep near 
his bedside, although he did not do so after one night 
pointing the weapon at his head.  

? VA clinical records in July 1999 showed that the 
appellant had some problems coping with recent 
misunderstandings with his son and daughter-in-law, 
although he was interested in bridging family strife.  
The examiner noted that the appellant appears very 
independent and unwilling to accept family's input with 
some of his decisionmaking.  

? VA clinical records from February to April 2000 
indicated that the appellant was estranged from his two 
former wives and his children.  It was noted that he 
was dependent on friends for assistance and that he had 
a female friend who was his power of attorney.  He 
lived alone, enjoyed fishing, and assisted with some 
construction.  

? VA examination in May 2000 indicated that the appellant 
complained of difficulty sleeping at night, severe 
nightmares, flashbacks, and bad dreams.  He experienced 
depression, irritability, and anger, resulting in an 
inability to get along with others including 
supervisors and coworkers.  He stated he did not 
socialize, except through a CB radio.  His employment 
history including house painting and decorating and a 
financial business until 1977, when he because disabled 
and unemployed.  The examiner noted that the appellant 
was irritable, nervous, and restless, with agitation 
and hyperactivity in his motor behavior.  He had an 
appropriate affect, sad and depressed mood, fast and 
pressured speech, and fair memory, insight, and 
judgment.  There was no thought disorder.  He denied 
suicidal or homicidal ideation.  He admitted to hearing 
voices and paranoia that others were after him.  The 
diagnoses included very severe PTSD.  His GAF score was 
50.  

? VA clinical records in December 2000 showed that the 
appellant was friendly and talkative, alert and 
oriented, with good eye contact and clear and relevant 
speech.  It was noted that he had a girlfriend.  He 
reported poor sleep due to flashbacks and intrusive 
thoughts and complained that medication made his 
nightmares worse.  He cooked, cleaned, and showered 
himself, and watched what he ate.  He denied homicidal 
or suicidal ideation.  The assessment was coping 
effectively, although he complained of flashbacks, 
nightmares, and intrusive thoughts.  

This evidence does not indicate that the appellant suffers 
gross impairment in thought processes or communication.  The 
September 1997 VA examination revealed relevant, coherent, 
and circumstantial speech, with his concentration, judgment, 
and insight intact.  The July 1998 VA clinical records 
revealed no cognitive defects.  The July 1999 VA clinical 
records noted relational difficulties, but a desire to 
improve those difficulties.  The May 2000 VA examination 
revealed fair insight, fair judgment, and no thought 
disorder, yet also indicated fast and pressured speech that 
may have limited his ability to communicate effectively.  
These findings indicate no specific thought process problems 
and some communication difficulties, although none that 
resulted in gross impairment.  

The evidence also does not show that the appellant 
experiences persistent delusions or hallucinations.  The 
September 1997 VA examination revealed no active delusions 
and was silent as to any hallucinations.  The May 2000 VA 
examination indicated that the appellant admitted to auditory 
hallucinations and paranoia that others were after him.  
However, there is no indication that these auditory 
hallucinations were persistent, as required by the 100 
percent criteria.  

As for evidence addressing whether the appellant was 
persistently in danger of hurting himself or others, the 
September 1997 VA examination indicated that the appellant 
had suicidal ideation, but only "at times", which does not 
correspond to persistent suicidal ideation.  The July 1998 VA 
clinical records noted suicidal thoughts and the February 
1999 VA clinical records further indicated that the appellant 
had placed a gun to his head after an adverse reaction to 
medications, which were then discontinued.  Apparently 
realizing the danger that he might act on his suicidal 
ideation, he testified at his April 1999 hearing that he had 
moved the gun from his bedside.  In the May 2000 VA 
examination, though, he reported that he had no suicidal or 
homicidal ideation.  The appellant certainly has had 
difficulty with suicidal ideation, but that difficulty cannot 
be termed persistent as these feelings were removed after a 
discontinuance of medication.  

As for any intermittent inability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene), the September 1997 VA examination indicated that 
the appellant shopped and cooked for himself, and the 
December 1998 VA clinical records, the April 1999 hearing 
testimony, and the February to April 2000 VA clinical records 
showed that he lived alone.  This evidence, though, offered 
no indication that he was unable to perform personal hygiene 
activities.  The February to April 2000 VA clinical records 
did show that he was dependent on friends for assistance, but 
that he also enjoyed fishing and construction work.  There 
was no indication in these records or in the May 2000 VA 
examination that he was unable, even intermittently, to 
perform activities of daily living, including that related to 
personal hygiene.  

The evidence also does not indicate that he had a memory loss 
for names of close relatives or his own occupation or name.  
The September 1997 VA examination indicated that his memory 
was intact and the May 2000 VA examination noted his memory 
to be fair.  He reported at his April 1999 hearing that he 
had friends for fishing and that he was in contact with his 
son, and he did not state that he had any difficulty 
remembering their names or his own.  He was also able to 
recall clearly his employment history.  These findings do not 
indicate that the appellant has impaired memory as required 
by the criteria.  

Finally, there is no indication in the record that the 
appellant engaged in grossly inappropriate behavior or that 
he is disoriented as to time or place.  

The September 1997 VA examination recorded a GAF score of 55 
and the May 2000 VA examination recorded a GAF score of 50.  
The GAF scale reflects the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  AMERICAN PSYCHIATRIC ASSOCIATION, 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994) (hereinafter DSM-IV); Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  Scores between 51 and 60 indicate 
"moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers)."   DSM-IV at 
32.  Scores between 41 and 50 indicate "[s]erious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)".  Id.  These score criteria roughly 
correspond to the evidence -- the appellant has few friends, 
conflicts with peers and co-workers, and suicidal ideation, 
but is able to assist with construction and otherwise 
demonstrate no more than moderate difficulty -- supporting 
the currently assigned 70 percent evaluation.  

Because the evidence of record does not show that the 
appellant's PTSD symptomatology results in gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, grossly inappropriate behavior, persistent 
danger to himself or others, intermittent inability to 
perform activities of daily living, disorientation, or memory 
loss, that evidence does not illustrate total occupational 
and social impairment as required for a 100 percent schedular 
evaluation pursuant to the criteria of Diagnostic Code 9411.  
It is, therefore, the determination of the Board that the 
preponderance of the evidence is against the claim of 
entitlement to an evaluation in excess of 70 percent for 
PTSD. 

IV.  Individual Unemployability

Generally, total disability based on individual 
unemployability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for veteran to follow a substantially 
gainful occupation. See 38 C.F.R. § 3.340 (2001); see also 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19 (2001); Ferraro v. Derwinski, 
1 Vet. App. 326, 332 (1991).  

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities: Provided, 
That, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (2001).  See 38 C.F.R. 
§ 3.340, 3.341 (2001).  

Substantially gainful employment means "that which is 
ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Substantially 
gainful employment does not include marginal employment; 
employment is considered marginal where the earned annual 
income does not exceed the poverty threshold.  VA ADJUDICATION 
PROCEDURE MANUAL, M21-1, Part VI,  7.09(a)(7) (hereinafter 
M21-1).  "Unemployability" is synonymous with inability to 
secure and follow a substantially gainful occupation.  
VAOPGCPREC 75-91.  Being unable to maintain substantially 
gainful employment is not the same as being 100 percent 
disabled.  "While the term 'substantially gainful 
occupation' may not set a clear numerical standard for 
determining [individual unemployability], it does indicate an 
amount less than 100 percent."  Roberson v. Principi, 251 
F.3d 1378 (Fed. Cir. 2001).  

It is necessary that the record reflect some factor that 
places the appellant in a different position than other 
veterans with the same disability rating.  The sole fact that 
he is unemployed or has difficulty obtaining employment is 
not enough.  A high rating in itself is a recognition that 
the impairment makes it difficult to obtain and keep 
employment.  The question is whether he is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 3 61, 363 (1993).  The question 
of unemployability, the ability or inability to engage in 
substantial gainful activity, must be viewed in a practical 
manner.  The thrust of the analysis must address whether a 
particular job was realistically within the capabilities, 
both physical and mental, of the appellant.  Moore v. 
Derwinski, 1 Vet. App. 83 (1991).  

Initially, the Board notes that the appellant meets the 
percentage requirements of 38 C.F.R. § 4.16(a) (2001).  He 
has only one service-connected disability, PTSD, which is 
assigned a 70 percent evaluation.  As discussed above, that 
rating is appropriate. Therefore, a total disability rating 
for compensation may be assigned if the evidence shows that 
the appellant is unable to secure or follow a substantially 
gainful occupation as a result of his PTSD symptomatology.  
Following a careful review of the evidence, the Board finds 
that he is able to do so.  

The record contains a significant amount of evidence that the 
appellant has a severe arthritic disorder and sensory 
neuropathy.  Evidence with respect to these disorders is set 
forth above, and most recently the VA examinations in March 
2000 indicated that they resulted in severe and crippling 
impairment.  This evidence, however, does not indicate that 
these disorders are related to his service, as discussed 
above.  Thus, the impairment associated with these disorders 
cannot be used to determine whether the appellant is entitled 
to individual unemployability for compensation purposes.  A 
comparison of the impairment derived from these disorders to 
the PTSD symptomatology indicates that the nonservice-
connected arthritic disorder produces greater impairment that 
results in unemployability.  Stated another way, the record 
does not include any evidence indicating that the appellant's 
service-connected PTSD renders him unable to secure or follow 
a substantially gainful occupation.  It is, therefore, the 
determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to a total 
disability rating based upon individual unemployability.  


ORDER

Service connection for residuals of exposure to ionizing 
radiation other than skin cancer is denied. 

An evaluation in excess of 70 percent for PTSD is denied.  

A total disability rating based upon individual 
unemployability is denied.  



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals



 

